                            Case 3:21-cv-08036-MTL Document 19 Filed 04/07/21 Page 1 of 3




                    1 Erica K. Rocush, SB # 021297
                        Erica.Rocush@lewisbrisbois.com
                    2   John J. Daller, SB # 034016
                        John.Daller@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Avenue, Suite 2100
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    6   Firm email: azdocketing@lewisbrisbois.com
                        Attorneys for Defendants Campbell County, Wyoming;
                    7   Scott D. Matheny, in his personal capacity and his official capacity
                        as Sheriff of Campbell County, Wyoming Sheriff’s Office; Charlene
                    8   Rae Edwards, in her personal capacity and her official capacity as
                        Counsel for Campbell County, Wyoming Sheriff’s Office
                    9
                   10                                   UNITED STATES DISTRICT COURT
                   11                                        DISTRICT OF ARIZONA
                   12 David M. Lauck,                                          No. 3:21-cv-08036-MTL
                   13                      Plaintiff,
                                                                               NOTICE OF ERRATA
                   14             vs.
                   15 Campbell County, Wyoming, a jural entity;
                      Scott D. Matheny, in both his personal
                   16 capacity and his official capacity as Sheriff
                      of Campbell County, Wyoming Sheriff’s
                   17 Office; Charlene Rae Edwards, in both her
                      personal capacity and her official capacity
                   18 as Counsel for Campbell County,
                      Wyoming Sheriff’s Office; Black Diamond
                   19 Investigation and Security Inc., a
                      Wyoming corporation; Does 1, 2 and 3,
                   20
                                    Defendants.
                   21
                   22 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                   23            PLEASE TAKE NOTICE that Defendants Campbell County, Wyoming (“Campbell
                   24 County”); Scott D. Matheny, in his personal capacity and his official capacity as Sheriff of
                   25 Campbell County, Wyoming Sheriff’s Office (“Matheny”); and Charlene Rae Edwards, in
                   26 her personal capacity and her official capacity as Counsel for Campbell County, Wyoming
                   27 Sheriff’s Office (“Edwards”) (collectively, “Defendants”), filed their Reply in Support of

LEWIS              28 Motion to Dismiss on April 2, 2021 (Doc #17).
BRISBOIS
BISGAARD
& SMITH LLP             4851-1514-0324.1
ATTORNEYS AT LAW
                            Case 3:21-cv-08036-MTL Document 19 Filed 04/07/21 Page 2 of 3




                   1             It has recently come to the attention of Defendants’ counsel that footnote one of
                   2 Defendants’ Reply misstates the date upon which Plaintiff filed his Response to
                   3 Defendants’ Motion to Dismiss with the Yavapai County Superior Court (Doc. #13-1) as
                   4 March 18, 2021. Said Response was filed with the Yavapai County Superior Court on
                   5 February 19, 2021.
                   6             By this Errata, Defendants correct the misstatement in footnote one, as set forth
                   7 herein with changes underlined:
                   8                       References in this Reply to the term “Response” refer to the
                                           Response filed by Plaintiff with this Court as Doc. No. 13. The
                   9                       document filed by Plaintiff as Doc. No. 13-1 labeled
                   10                      “Response to Motion to Dismiss” (“Doc. No. 13-1”) was filed
                                           with the Yavapai County Superior Court on February 19, 2021,
                   11                      the day after the case was removed to this Court and six days
                   12                      before the Yavapai County Superior Court ordered the state
                                           court case be placed on the dismissal calendar and that it will
                   13                      take no further action on that case unless it receives notice of
                                           remand of the case. The response briefs are not identical, and it
                   14                      would prejudice Defendants if Plaintiff is able to submit two
                   15                      such briefs for this Court’s consideration in response to
                                           Defendants’ one brief. Should the Court consider both
                   16                      responses, Defendants reserve the right to object on that basis
                                           at a later time. In any event, the briefs—considered separately
                   17
                                           or together—fail to prove personal jurisdiction over
                   18                      Defendants.
                   19            No other changes are made to the Reply by this Errata.
                   20
                   21            RESPECTFULLY SUBMITTED this 7th day of April, 2021.
                   22                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                   23
                                                                      By: s/ John J. Daller
                   24                                                        Erica K. Rocush
                                                                             John J. Daller
                   25                                                         Attorneys for Defendants Campbell County,
                                                                               Wyoming; Scott D. Matheny, in his personal
                   26                                                          capacity and his official capacity as Sheriff of
                                                                               Campbell County, Wyoming Sheriff’s Office;
                   27                                                         Charlene Rae Edwards, in her personal capacity
                                                                              and her official capacity as Counsel for
LEWIS              28                                                         Campbell County, Wyoming Sheriff’s Office
BRISBOIS                4851-1514-0324.1                                  2
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                            Case 3:21-cv-08036-MTL Document 19 Filed 04/07/21 Page 3 of 3




                   1                                      NOTICE OF SERVICE
                   2             I hereby certify that on April 7, 2021, I electronically transmitted the foregoing
                   3 document to the Clerk’s office using the Court’s CM/ECF System and thereby served all
                   4 counsel of record in this matter.
                   5
                   6
                        s/ Marcia McAlister
                   7      26572-832

                   8
                   9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS                4851-1514-0324.1                              3
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
